As filed with the Securities and Exchange Commission on April 24, 2008 Registration No.333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERACTIVE ENTERTAINMENT GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 7379 20-044-7094 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) B. Michael Friedman Chief Executive Officer 801 S. Olive Avenue Suite 711 West Palm Beach, Florida 33401 Telephone No.:561-713-2717 (Name, Address and Telephone Number of Principal Executive Offices and Agent for Service) Copies of communications to: JPF Securities Law, LLC. 17111 Kenton Drive Suite 100B Cornelius, NC 28031 Telephone No.: (704)897-8334 Facsimile No.: (888)608-5705 If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. ¨ Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer ¨Smaller reporting Company ¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum OfferingPrice ProposedMaximum AggregateOffering Price Amount of Registration Fee Common Stock (1) 13,750,000 .10 $ 1,375,000 $ 54.04 Total: 13,750,000 $ 54.04 (1) Estimated solely for the purpose of calculating the registration fee required by Section6(B) of the Securities Act and computed pursuant to Rule 457 under the Securities Act. No exchange or over the counter market exists for our common stock. The most recent price paid for our common stock in a private placement was $0.10. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED APRIL 10, 2008 PROSPECTUS INTERACTIVE ENTERTAINMENT GROUP, INC. 13,750,000 Shares of Common Stock The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Please refer to “Selling Security holders” beginning on page 12. Our common stock is presently not traded on any market or securities exchange. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. All costs associated with this registration will be borne by us. An investment in our Common Stock involves significant risks. Investors should not buy our Common Stock unless they can afford to lose their entire investment. See “ Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus isApril 10, 2008 2 TABLE OF CONTENTS Item No. Page Prospectus Summary 4 Summary Financial Data 5 Risk Factors 6 Forward-Looking Statements 8 Use of Proceeds 8 Selling Security Holders 9 Plan of Distribution 9 Legal Proceedings 12 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 14 Description of Business 18 Description of Property 18 Legal Proceedings 18 Management 19 Executive Compensation 20 Description of Capital Stock 20 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Certain Relationships and Related Transactions 21 Interest of Named Experts and Counsel Legal Matters 21 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 21 Where You Can Find More Information 21 Transfer Agent 21 Index to the Audited Financial Statements 22 3 Table of Contents PROSPECTUS SUMMARY This summary highlights important information about our company and business. Because it is a summary, it may not contain all of the information that is important to you. To understand this offering fully, you should read this entire prospectus and the financial statements and related notes included in this prospectus carefully, including the “Risk Factors” section. Unless the context requires otherwise, “we,” “us,” “our”, “ and the “company” and similar terms refer to Interactive Entertainment Group, Incorporated, and our subsidiaries collectively, while the term “Interactive” refers to Interactive Entertainment Group, Inc.” in its corporate capacity. Our Company We are Interactive Entertainment Group, Inc. (the “Company”), a Florida corporation. Interactive Entertainment Group, Inc. (www.IGamesinc.com) was formed to develop, license and market an array of specialty slot machines and mobile entertainment software which we supply to the casino gaming and wireless entertainment industry worldwide. The Interactive Entertainment Group product line seeks to provide a unique game experience by combining advanced technology with engaging content, celebrity licensing, vivid graphics and rich sound.
